          Case 1:18-cv-10364-LGS Document 280 Filed 09/10/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :                09/10/2019
 ALLIANZ GLOBAL INVESTORS GMBH, et :
 al.,                                                         :
                                              Plaintiffs, :       18 Civ. 10364 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, in a letter to Chambers dated September 9, 2019, Plaintiffs requested leave

to file under seal portions of their omnibus opposition to Defendants’ motion to dismiss the

second amended complaint. It is hereby

        ORDERED that the request to file the omnibus opposition with redactions is GRANTED.

Plaintiffs shall file an unredacted version of the omnibus opposition under seal. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular

case.”). Filing the omnibus opposition with redactions is necessary to prevent the unauthorized

dissemination of sensitive business information.

Dated: September 10, 2019
       New York, New York
